                                                       The Honorable Robert S. Lasnik
1

2

3

4

5

6

7
                               UNITED STATES DISTRICT COURT
8
                              WESTERN DISTRICT OF WASHINGTON
9
                                        AT SEATTLE

10
     ____________________________________
11                                              )   No. 2:18-cv-00809 - RSL
     JUNPENG YANG,                              )
12                                              )
                     Plaintiff;                 )
13                                              )        ORDER GRANTING
                     v.                         )       UNOPPOSED MOTION
14
                                                )            TO STAY
     DEPARTMENT OF HOMELAND                     )
15
     SECURITY; UNITED STATES                    )
16   CITIZENSHIP & IMMIGRATION;                 )
     SERVICES; KIRSTJEN NIELSON                 )
17   Secretary of Homeland Security;            )
     L. FRANCIS CISSNA, Director of United )
18   States Citizenship & Immigration Services, )
     ANNE ARRIES CORSANO, District 20           )
19   District Director; CYNTHIA MUNITA,         )
     Seattle Field Office Director;             )
20
                                                )
                     Defendants.                )
21
     ________________________ ___________)
22

23

24

25


      ORDER GRANTING UNOPPOSED MOTION TO STAY - 1               CASCADIA CROSS BORDER LAW GROUP LLC
      Case No. 2:18-cv-00809 - RSL                                       4300 B Street, Suite 207
                                                                          Anchorage, AK 99503
                                                                            Tel 907.242.5800
                        ORDER GRANTING UNOPPOSED MOTION TO STAY
1
              This matter having come before the Court on the unopposed motion of Plaintiff Junpeng
2

3    Yang for a stay of this matter because of two pending alternative administrative requests for

4    relief, and the Court being advised of the basis of this unopposed motion, and finding that a stay

5    will promote judicial efficiency and preserve the resources of the litigants without unduly

6    prejudicing either party’s interests:
7             IT IS HEREBY ORDERED that plaintiff’s unopposed motion to stay (Dkt. # 44) is
8
     GRANTED.
9
              IT IS FURTHER ORDERED that within twenty (20) days of the resolution of the
10
     alternative administrative requests for relief, the parties shall file a joint status report with the
11
     Court.
12
              The Clerk of the Court is directed to enter a statistical termination in this case from the
13
     Court’s active calendar.
14

15
              Dated this 7th day of May, 2021.

16

17
                                                     A
                                                     Robert S. Lasnik
                                                     Judge of the United States District Court
18

19

20

21

22

23

24

25


      ORDER GRANTING UNOPPOSED MOTION TO STAY - 2                            CASCADIA CROSS BORDER LAW GROUP LLC
      Case No. 2:18-cv-00809 - RSL                                                    4300 B Street, Suite 207
                                                                                       Anchorage, AK 99503
                                                                                         Tel 907.242.5800
